     Case 1:16-cv-01741-NONE-JDP Document 191 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     TONY ASBERRY,                                     Case No. 1:16-cv-01741-NONE-JDP
12                         Plaintiff,                    ORDER MODIFYING THE TRIAL
                                                         SCHEDULING ORDER TO RESET THE
13            v.                                         TELEPHONIC TRIAL CONFIRMATION
                                                         HEARING AND TRIAL DATE
14     C. RELEVANTE, et al.,
                                                         ECF No. 119
15                         Defendants.
16

17           Under the current travel, social distancing, and other constraints related to the spread of

18    COVID-19, it is not possible for the trial in this case to proceed as scheduled. Accordingly, the

19    trial scheduling order, ECF No. 119, is modified as follows.

20           1. The telephonic trial confirmation hearing and jury trial dates are vacated.

21           2. The telephonic trial confirmation hearing is reset for August 13, 2020 at 2:00 p.m.

22                 before Magistrate Judge Jeremy D. Peterson. (Dial-in: 888-204-5984; passcode:

23                 4446176.)

24           3. The jury trial is reset for September 22, 2020 at 8:30 a.m. in Courtroom 4 before an

25                 unassigned district judge.

26
27

28
                                                        1
     Case 1:16-cv-01741-NONE-JDP Document 191 Filed 04/29/20 Page 2 of 2

 1
      IT IS SO ORDERED.
 2

 3
      Dated:     April 28, 2020
 4                                          UNITED STATES MAGISTRATE JUDGE
 5

 6    No. 204.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                            2
